Citation Nr: 1449617	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for earaches, to include otitis externa.

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for high blood pressure.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the San Diego, California, Regional Office (RO) of Department of Veterans Affairs (VA).

The Veteran requested a hearing before a Veterans Law Judge in the January 2011 substantive appeal.  In August 2014, he withdrew the hearing request. 

The record, to include a February 2009 private treatment record indicating a slight perforation in the left ear, and a March 2011 VA treatment record noting tinnitus with a history of having had noise exposure from working around helicopters during service, raises the issue of entitlement to service connection for tinnitus.  The issue has not been adjudicated by the agency of original jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Thus, the issue is referred to the AOJ for appropriate action.  

The issues of service connection for hearing loss, earaches, and hypertension being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal with a September 1970 rating decision denying service connection for earaches diagnosed as otitis externa during service or submit any pertinent evidence within the appeal period. 

2.  The evidence received more than one year after the Veteran was notified of the September 1970 rating decision denying service connection for earaches, including otitis externa, includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 1970 RO decision, which denied the Veteran's claim of service connection for earaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for earaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1970 rating decision, the RO denied service connection for earaches, diagnosed as otitis externa during service, finding that there was no current diagnosis of otitis externa and no residuals of the otitis externa diagnosed during service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the September 1970 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  For example, a February 2009 private treatment record indicates a slight perforation in the left ear, and possible otosclerosis was noted.  On VA examination in July 2009, the right eardrum was dull and opaque.  This new evidence addresses the reason for the previous denial; that is, a diagnosis of an ear condition.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  The reopened claim is discussed further in the remand section.


ORDER

The claim of entitlement to service connection for earaches is reopened; to this limited extent, the appeal of this issue granted.


REMAND

The Veteran seeks service connection for earaches, hearing loss, and hypertension.  

The Veteran's January 1970 claim reflects his report of earaches having had their onset while he was working around helicopters during service.  His April 2009 claim reflects his report that his hearing loss is a result of exposure to loud noise in association with his duties as a helicopter mechanic during service.  On VA examination in July 2009, he reported having participated in combat activity, and the January 2011 substantive appeal reflects his assertion that earaches, hearing loss, and hypertension are due to combat injuries sustained during service in Vietnam.  Although combat service is not presently shown, in-service exposure to loud noise is established given the Veteran's military occupational specialty (MOS) was helicopter repairman.  In any case, the Veteran's service personnel records are to be associated with the record on remand.  

Although the record does not reflect hearing impairment for VA compensation purposes during service, service treatment records reflect complaints of earaches in May 1969, and the impression was otitis externa.  An August 1969 entry reflects external otitis, and an October 1969 entry notes the ear appeared slightly reddened.  On the accompanying medical history to the January 1970 separation examination report, he indicated he had ear, nose, or throat trouble.  

In addition, and although an August 1970 "SUMMARY REPORT OF EXAMINATION FOR LOSS OF ORGANIC HEARING ACUITY" (VA Form 10-2464) reflects puretone thresholds at each of the relevant frequencies were zero, Note 2 on the form states that "All results have been interpolated from ISO to ASA standard."  The Board notes that since November 1, 1967, VA's practice is to convert the standards set forth by the American Standards Association (ASA) to the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In addition, on VA examination in July 2009, it was noted that the Veteran fired weapons with his right hand, and the right ear drum was reported to be abnormal, i.e., dull and opaque.  A history of ear disease and occasional earache was noted.  Although the report of examination reflects the Veteran's report of having initially become aware of hearing loss together with onset of ringing in his ears following firing range qualifications for his job, the examiner concluded that the Veteran's hearing loss and associated tinnitus was age-related.  Although the examiner stated that the configuration of the hearing loss was more consistent with age-related hearing loss than with noise-induced hearing loss, the opinion does not address the February 2009 private report in which it was determined to be almost certain that the Veteran's bilateral sensorineural hearing loss is due to a combination of noise exposure and aging changes.  The July 2009 VA opinion is therefore not wholly adequate.

In addition, a recent VA audiological consultation in March 2011 notes that acoustic reflexes could not be tested due to time constraints.  The evidence is presently insufficient for a determination with respect to service connection for hearing loss and ear disease manifested by earaches.  Therefore, on remand, the Veteran is to be provided a VA examination with respect to the nature and etiology of hearing loss and earaches.  

With respect to service connection for hypertension, an April 2004 private treatment record reflects elevated blood pressure, and VA treatment records in March 2011 reflect a diagnosis of hypertension.  Service treatment records show normal blood pressure readings.  However, in view of the evidence and the Veteran's assertions, including presumed exposure to herbicide agents such as Agent Orange, the Veteran is to be afforded a VA examination with respect to the nature and etiology of hypertension.  

Lastly, a December 2011 VA deferred rating decision indicates that the Veteran may have had an Agent Orange examination.  VA has a duty to assist in obtaining relevant records.  Complete relevant VA records are to be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.  

2.  Obtain complete VA treatment records, including any Agent Orange examination.  

3.  Thereafter, schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss had its onset during service or within the initial year after separation or is otherwise related, in part, to his active service, including to exposure to loud noise as a helicopter repairman.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA ear disease examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any ear disease or residuals thereof is related to his active service, including to in-service earaches and infections.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Also, schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension had its onset during service or within the initial year after separation or is otherwise related to his active service, including presumed exposure to herbicide agents such as Agent Orange.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


